DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein generate a modulation signal, wherein a phase of the modulation signal shifts N times within a period of a particular one of a plurality of pulses, wherein N is a positive integer corresponding to a quantity of numbers included in the plurality of numbers; generate a transmit signal that includes the plurality of pulses using the modulation signal and a baseband signal, wherein a given one of the plurality of pulses includes a plurality of chirps coded with respective ones of the plurality of numbers; and broadcast the transmit signal using a first antenna; and a receiver circuit configured to: receive, using a second antenna, an echo signal that is a reflected version of the transmit signal; and generate an output signal using the echo signal; Referring to Claim 21, the prior art of record does not disclose nor suggest it be an obvious modification wherein a phase of the modulation signal shifts N times within a period of a particular one of a plurality of pulses, wherein N is a positive integer corresponding to a quantity of numbers included in the plurality of numbers; generating, by the transmitter circuit, a transmit signal that includes the plurality of pulses using the modulation signal and a baseband signal, wherein a given one of the plurality of pulses includes a plurality of chirps coded with respective ones of the plurality of numbers; and broadcasting, by the transmitter circuit, the transmit signal using a first antenna; receiving, by a receiver circuit using a second antenna, an echo signal that is a reflected version of the transmit signal; and generating, by the receiver circuit, an output signal using the echo signal; Referring to Claim 26, the prior art of record does not disclose nor suggest it be an obvious modification wherein a phase of the modulation signal shifts N times within a period of a particular one of a plurality of pulses, wherein N is a positive integer corresponding to a quantity of numbers included in the plurality of numbers; generate a transmit signal that includes the plurality of pulses using the modulation signal and a baseband signal, wherein a given one of the plurality of pulses includes a plurality of chirps coded with respective ones of the plurality of numbers; broadcast the transmit signal using the first antenna; receive, using the second antenna, an echo signal that is a reflected version of the transmit signal; and generate an output signal using the echo signal.
Claims 3-6, 22-25 and 27-30 are dependent on Claims 1, 21 and 26 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646